           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

LESHA L. WOODS and               )
KELBY L. ADAMS on behalf of      )
Verna D. Adams, deceased,        )
                                 )
                Plaintiff,       )
                                 )
v.                               )          Case No. CIV-17-333-KEW
                                 )
COMMISSIONER OF THE SOCIAL       )
SECURITY ADMINISTRATION,         )
                                 )
                Defendant.       )

                         OPINION AND ORDER


     Plaintiffs Lesha L. Woods and Kelby L. Adams on behalf of Verna

D. Adams, deceased (collectively referred to as the “Claimant”)

requests judicial review of the decision of the Commissioner of the

Social   Security   Administration   (the   “Commissioner”)   denying

Claimant’s application for disability benefits under the Social

Security Act.   Claimant appeals the decision of the Administrative

Law Judge (“ALJ”) and asserts that the Commissioner erred because

the ALJ incorrectly determined that Claimant was not disabled. For

the reasons discussed below, it is the finding of this Court that

the Commissioner’s decision should be and is REVERSED and the case

is REMANDED for further proceedings.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).                A claimant is disabled under the Social

Security       Act   “only    if    his     physical   or   mental    impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .    .”   42   U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                    See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                              2
two inquiries:      first, whether the decision was supported by

substantial   evidence;    and,   second,    whether   the   correct   legal

standards were applied.       Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.        It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).             The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.       Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                          Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

Claimant completed her education through the ninth grade.          Claimant

has worked in the past as an cage manager for a casino.            Claimant

alleges an inability to work beginning July 26, 2012 due to

limitations resulting from back fusion surgery, back pain, migraine



                                      3
headaches, high blood pressure, anxiety, and COPD.

                            Procedural History

     On April 7, 2014, Claimant protectively filed for protectively

filed for disability insurance benefits under Title II (42 U.S.C.

§ 401, et seq.) and for supplemental security income pursuant to

Title XVI (42 U.S.C. § 1381, et seq.) of the Social Security Act.

Claimant’s     applications     were       denied   initially    and   upon

reconsideration.     On March 4, 2016, Administrative Law Judge

(“ALJ”)   Daniel   Curran   conducted      an   administrative   hearing   in

Dallas, Texas.     On May 10, 2016, the ALJ entered an unfavorable

decision.    The Appeals Council denied review on July 12, 2017.           As

a result, the decision of the ALJ represents the Commissioner’s

final decision for purposes of further appeal.               20 C.F.R. §§

404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation.   He determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional capacity (“RFC”) to perform less than a full range of

light work with limitations.

                      Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) ignoring and


                                       4
rejecting the opinion of Claimant’s treating physician; (2) failing

to properly assess probative medical evidence related to Claimant’s

efforts to obtain treatment for her migraine headaches; and (3)

posing    hypothetical questions of the vocational expert which did

not mirror her impairments with precision.

                  Evaluation of the Opinion Evidence

        In his decision, the ALJ found Claimant suffered from the

severe impairments of disorders of the spine, degenerative disc

disease, depressive disorder, and anxiety-related disorder.      (Tr.

133).    The ALJ determined Claimant retained the RFC to perform less

than a full range of light work.       In so doing, he found Claimant

could lift/carry 20 pounds occasionally and ten pounds frequently;

stand and walk for six hours in an eight hour workday and sit for

six hours in an eight hour workday; no climbing ladders, ropes, or

scaffolds; all other postural functison limited to occasional;

occasional use of upper extremtities, except overhead reaching

limited to frequent, “gives 1/3 to rest”; and avoid exposure to

pulmonary irritants due to respiratory problems, limiting Claimant

to only work in an indoor climate-controlled environment.     The ALJ

found Claimant had the ability for understanding, remembering, and

carrying out only simple instructions; making judgments that are

commensurate with the functions of unskilled work – i.e., simple



                                   5
work-related decisions; responding appropriately to supervision, co-

workers and usual work situations; and dealing with changes in a

routine work setting.        However, the ALJ also limited Claimant to

work that does not require joint decision-making or teamwork and

contact with members of the general public, which must be no more

than occasional; and Claimant must not be required to direct or

receive directions from them.       Interactions on the job with other

people must be of a superficial rather than of a substantive nature.

Claimant was determined to be able to do only simple, routine,

solitary, repetitive work that does not require close oversight by

a supervisor.     For medication/mental reasons, Claimant must avoid

exposure to unguarded hazards such as uneven walking surfaces, open

nip points, unprotected heights, moving machinery, and open pits,

open flames, open pools of water, or dangerously sharp objects.

Finally, Claimant must have work that does not require more than

occasional exposure to extremes of temperature, loud noises, smoke,

flashing lights or other intrusive environmental distractions. (Tr.

134-35).

     After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of food inspector,

belt inspector, and laundry inspector, all of which the ALJ found

existed    in   sufficient    numbers       in   the   national   and   regional

economies. (Tr. 139). As a result, the ALJ concluded that Claimant

                                        6
was not under a disability from July 26, 2012 through the date of

the decision.      Id.

     Claimant contends the ALJ failed to properly consider the

opinion of her treating physician, Dr. Michael Irvin.                     Claimant

received treatment from Dr. Irvin since November of 2010. By letter

dated September 11, 2014, Dr. Irvin related that he was treating

Claimant for “multiple medical conditions” and that he did not feel

she could work at this time as a result of these conditions.                     He

also stated that he did not believe the conditions “will improve in

the near future and it is unknown at this time if she will ever be

able to enter the workforce.”            (Tr. 1182).

     On July 1, 2016, Dr. Irvin also provided a letter to the

Appeals    Council    which    further        defined   the   “multiple     medical

conditions” as “depression, anxiety, back pain, degenerative disc

disease    and   spinal       stenosis     in    her    neck,    shoulder    pain,

hypertension, migraine headaches, and edema.”                 He stated that some

of the conditions had become severe and all affected her on a daily

basis.    He wrote that he was not treating Claimant with medication.

Dr. Irvin related that Claimant did not have the financial ability

to pay for care.         He opined that Claimant could not work in any

capacity and that he did not feel her conditions would improve

without   proper     imaging    and   treatment     which     were   precluded   by

Claimant’s financial condition.           (Tr. 124).

                                          7
     Claimant contends the ALJ never referenced Dr. Irvin’s letter

of September of 2014 and that he only mentioned one specific

treatment record from Dr. Irvin despite a considerable record of

treatment.    The ALJ is required to consider every medical opinion

in reaching his assessment and must provide specific, legitimate

reasons for rejecting an opinion. Doyal v. Barnhart, 331 F.3d 758,

764 (10th Cir. 2003).      Defendant argues that the statement by Dr.

Irvin serves as a vocational opinion rather than a medical opinion

and, therefore, it is typically reserved to the Commissioner.          Even

though this is an issue reserved to the Commissioner, the ALJ must

still assess and consider the opinion. “[O]pinions from any medical

source   on   issues   reserved   to   the   Commissioner   must   never   be

ignored.”     Miller v. Barnhart, 43 Fed.Appx. 200, 204 (10th Cir.

2002).   The ALJ did just that in the case of Dr. Irvin’s letter.

On remand, the ALJ shall consider and weigh the opinion together

with the July, 2016 letter which was provided to the Appeals

Council.2

                   Discussion of Probative Evidence


     2
        Defendant also contends the ALJ discussed the opinion of a state
agency medical consultant who considered Dr. Irvin’s letter opinion.
Therefore, Defendant asserts the ALJ considered the letter.         This
circuitous type of vicarious consideration of an opinion is not
defensible when the state agency consultant’s discussion of Dr. Irvin’s
opinion is not discussed in the ALJ’s decision. He merely referenced the
state agency consultant’s opinion on the exertional level at which
Claimant could work.

                                       8
     Claimant   also    asserts    the   ALJ   ignored   probative   medical

evidence regarding her efforts to seek treatment for her migraine

headaches.   Claimant sought treatment for her migraine headaches in

the emergency room five times between January of 2012 and April of

2012, on two occasions in September of 2012, and on four occasions

in December of 2012 as well as in February of 2013, April of 2013,

May of 2013, twice in July of 2013, twice in August of 2013, twice

in October of 2013, twice in November of 2013, and twice in December

of 2013.   The treatment usually involved injections of Demerol and

an anti-nausea medication.        (Tr. 776-77, 786-87, 790-92, 799-802,

804-06, 807, 808-11, 812, 813-16, 817, 818, 820, 822-23, 825-29).

Claimant also sought emergency room treatment for her migraines on

three occasions in January of 2014, twice in February of 2014, once

in March of 2014, once in April of 2014, and once in May of 2014.

(Tr. 803, 830-36).     In the interim, Dr. Irvin also treated Claimant

for migraine headaches in April, May, July, August, and October of

2012, and November of 2013.        (Tr. 651-52, 662-65, 733-34, 737-38,

748-49, 785).

     The ALJ only referenced Claimant’s migraine condition as a part

of referencing her disability report form and once in connection

with a recognition by the psychiatric reviewer, Dr. Mary Rolison.

According to the ALJ, Dr. Rolison noted that Claimant received a

diagnosis of migraine headaches on November 21, 2013. (Tr. 135-36).

                                     9
     Given the considerable evidence of Claimant’s treatment record

and ongoing difficulties with her migraine headaches, the ALJ should

have considered the condition and its effects both singly and in

combination with her other impairments to determine whether they

interfered    with   Claimant’s    ability   to    engage   in    basic   work

activities.    “The record must demonstrate that the ALJ considered

all of the evidence, but an ALJ is not required to discuss every

piece of evidence. . . . Vincent ex rel. Vincent v. Heckler, 739

F.2d 1393, 1394–95 (9th Cir. 1984).               Rather, in addition to

discussing the evidence supporting his decision, the ALJ also must

discuss the uncontroverted evidence he chooses not to rely upon, as

well as significantly probative evidence he rejects.             Id.; see also

Zblewski v. Schweiker, 732 F.2d 75, 79 (7th Cir. 1984) (“a minimal

level of articulation of the ALJ's assessment of the evidence is

required in cases in which considerable evidence is presented to

counter the agency's position”).”        Clifton v. Chater, 79 F.3d 1007,

1009–10 (10th Cir. 1996).     The ALJ’s decision lacks evidence of any

meaningful    consideration   of    the    treatment   record      supporting

Claimant’s migraine headaches as a debilitating impairment.                 On

remand, the ALJ shall analyze the evidence concerning Claimant’s

treatment for migraines, whether the condition continues to require

such frequent treatment, and the effect the condition has upon her

ability to engage in work activities.

                                    10
                            Step Five Analysis

     Claimant also contends the ALJ’s hypothetical questioning of

the vocational expert did not mirror the RFC with precision.

Specifically, the ALJ’s questioning included occasional overhead

reaching but frequent reaching in all other directions and frequent

handling   and   fingering.     (Tr.     165-66).     The   RFC   included   a

restriction to only occasional use of upper extremities. (Tr. 134).



     “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot

constitute    substantial     evidence     to   support     the   Secretary’s

decision.”    Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991).     In positing a hypothetical question to the vocational

expert, the ALJ need only set forth those physical and mental

impairments accepted as true by the ALJ.            Talley v. Sullivan, 908

F.2d 585, 588 (10th Cir. 1990).           Additionally, the hypothetical

questions need only reflect impairments and limitations borne out

by the evidentiary record.        Decker v. Chater, 86 F.3d 953, 955

(10th Cir. 1996).     Moreover, Defendant bears the burden at step

five of the sequential analysis.         Hargis, 945 F.2d at 1489.

     The hypothetical questioning of the vocational expert did not

mirror the ALJ’s RFC in all respects.           Moreover, since this Court



                                    11
is requiring a re-evaluation of the RFC in light of the other

deficiencies in the ALJ’s decision, the questioning may require

further modification to accommodate any changes to the RFC on

remand.

                                   Conclusion

     The     decision   of   the    Commissioner   is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the Opinion

and Order.

     IT IS SO ORDERED this 19th day of March, 2019.




                                     ______________________________
                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE




                                      12
